SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF AMERICAN ENERGY PRODUCTION, INC. (Exact name of registrant as specified in its charter) Delaware 74-2945581 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6073 Hwy 281 South, Mineral Wells, Texas 76067 (Address of principal executive offices) (Zip Code) American Energy Production, Inc. 2008 Non-Qualified Stock Option Plan (Full Title of Plan) Charles Bitters 6073 Hwy 281 South Mineral Wells, TX76067 210-410-8158 (Name, Address and Telephone Number of Agent for Service) Copy to: Michael Golightly 59 West 100 South Second Floor Salt Lake City, Utah Telephone 801-575-8073, Ext Facsimile 801-575-8092 CALCULATION OF REGISTRATION FEE Title of Securities Amount to Proposed Maximum Proposed Maximum Amount of to Be Registered Be Registered (2) Offering Price per Share (2) Aggregate Offering Price (2) Registration Fee Common Stock, $0.001 par 10,000,000 shares $0.16 $1,600,000 $89.28 value under the 2008 American Energy Production,Inc. 2008 Non-Qualified Stock Option Plan (1) This Registration Statement also covers an indeterminable number of additional shares that may be issued as a result of an adjustment in the shares in the event of a stock split, stock dividend or similar capital adjustment, as required by the Plan. (2) The price stated is estimated solely for purposes of calculation of the registration fee and is the product resulting from multiplying 10,000,000 shares by $0.16, the closing price for the Common Stock reported on the OTC Bulletin Board as of September 25, 2008. -1- Part I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Not required to be included in this Form S-8 Registration Statement pursuant to introductory note to Part I of Form S-8. Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. American Energy Production, Inc. (“American Energy”) is incorporating by reference the following documents previously filed with the Securities and Exchange Commission: (a) American Energy’s Annual Report on Form 10-KSB for the year ended December 31, 2007. (b) American Energy’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2008; (c) American Energy’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2008; (d) American Energy’s Current Report on Form 8-K dated May 27, 2008, filed on June 3, 2008; (e) The description of American Energy’s Common Stock contained in the Company’s initial Form SB-2 Registration Statement filed on December 27, 2000. American Energy is also incorporating by reference all documents hereafter filed by American Energy pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold. Item 4. Description of Securities. Not Applicable. -2- Item 5. Interests of Named Experts and Counsel. Michael Golightly, Esq., counsel to American Energy has passed upon the validity of the shares registered pursuant to this Registration Statement. Item 6. Indemnification of Directors and Officers. Section 145 of the General Corporation Law of the State of Delaware authorizes a corporation to provide indemnification to a director, officer, employee or agent of the corporation, including attorneys’ fees, judgments, fines and amounts paid in settlement, actually and reasonably incurred by him in connection with such action, suit or proceeding, if such party acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful as determined in accordance with the statute, and except that with respect to any action which results in a judgment against the person and in favor of the corporation the corporation may not indemnify unless a court determines that the person is fairly and reasonably entitled to the indemnification. Section 145 further provides that indemnification shall be provided if the party in question is successful on the merits. Our certificate of incorporation provides that members of our board of directors are protected against personal liability to the fullest extent permitted by Delaware corporate law. Insofar as indemnification for liabilities under the Securities Act of 1933 may be permitted to our directors, officers or controlling persons pursuant to the foregoing provision or otherwise, we have been advised that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in that Act and is, therefore, unenforceable. Item 7. Exemption from Registration Claimed. Not applicable. Item 8.
